DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. The applicant argues on pp. 6 of the remarks that claims 4 and 12 comply with the requirements of 35 U.S.C 101 because they depend from claims that meet the requirements of 35 U.S.C 101. The examiner respectfully disagrees. At the outset it is unclear why a subject matter eligibility problem in a dependent claim would be resolved simply by the fact that it depends from a claim that does comply with the requirements of 35 U.S.C 101. However, for the sake of argument, if the independent claims from which claims 4 and 12 depend could eliminate the subject matter eligibility problem it could only be because the independent claims amount to significantly more than the judicial exception because the balance of the subject matter makes a contribution over the prior art; however, it is the examiner’s position that this is not the case (see response to arguments and rejection below).  On pp. 6 of the remarks the applicant argues that claims 4 and 12 meet the enablement requirement because:
“This optimal air flow rate can be calculated computationally or otherwise by the algorithm of claims 4 and 12 which clearly show that said flow rate is the minimised sum of the energy consumptions of each individual component Ei. The energy consumptions Ei of each component may be functions of external air flow, time, number of passengers, flight segment and/or duration. These are examples and the claim does not limit nor specify the parameters affecting the energy consumption of each component. These functional relationships are not crucial to the essence of the invention defined by this claim. The skilled person would know in practice how to calculate the optimal air flow based on this equation, and how to program a computer to perform said calculation” (emphasis added) [pp. 6 of the remarks].
	The basis of the enablement rejection is that a person having ordinary skill in the art would be faced with undue experimental burden when attempting to make or use the invention as claimed. The applicant’s assertions that i is functionally related to its associated independent variables and how (for example) the optimal external airflow, qext air opt is computed from the energy consumption associated with the various components. Additionally, an algorithm is defined as “...a specific set of instructions for carrying out a procedure or solving a problem” neither the claims not the specification provide a set of instructions, but at best provide a single unresolvable formula. Finally, the applicant’s argument that “[t]he skilled person would know in practice how to calculate the optimal air flow based on this equation, and how to program a computer to perform said calculation” is provided without evidence and is therefore unpersuasive. The fact is that the specification does not show how the calculation would take place, if the procedure is common knowledge to a person having ordinary skill in the art the applicant is encouraged to provide evidence to that extent.   On pp. 7 of the remarks the applicant argues that “#PAX” and “s.t. cabin air quality requirements” are not indefinite because #PAX refers to “…a parameter which may affect the energy consumption of one of the components which consume energy which are analysed for the calculation of the optimal air flow” and that “…the term ‘s.t’ is used in mathematics to limit a summation over parameters only in a particular range. In this instance, ‘s.t. cabin air quality restraints’ means that only parameters which provide the minimum requirements for cabin air quality will be considered by the algorithm, such that an optimal flow rate which does not provide these requirements will not be calculated” [pp. 7 of the remarks]. With regards to #PAX the definition provided by the applicant in the remarks is not provided in the applicant’s specification and the applicant has not provided evidence that this is a term of art, therefore, the rejection is maintained. With regards to “s.t. cabin air quality requirements” the examiner concedes that “s.t” could refer to “such that” in a mathematical statement, although it seems this nomenclature is uncommon; however, nothing in the specification would lead a person having ordinary skill in the art to understand that “s.t. cabin air quality requirements” means that “only parameters which provide the minimum requirements for cabin air quality will be considered by the algorithm, such that an optimal flow rate which does not provide these requirements will not be calculated” as asserted by applicant; again, this definition is not 
	On pp. 7-8 of the remarks the applicant argues that neither Jenne nor Wijaya provide for “an optimal air flow rate for said external air being drawn into said environment based on a change in said energy consumption of said at least one energy consuming component”. The examiner respectfully disagrees. The pathway shown in modified Fig. 5 of Jenne discloses a pathway that decreases a fan speed to an acceptable level when the fan power consumption exceeds a predetermined threshold. This is done in order to minimize power consumption and therefore can be interpreted as an optimization routine. With regards to calculating the flow rate Jenne states that “…fan RAPL dynamically adjusts fan speed in the cooling device…” [paragraph 0073] and that the adjustment “…may be performed, for example, according to performance characterizations such as the graph provided in Fig. 2” [paragraph 0078], the graph relates the power consumption to the fan speed expressed as a function of total fan capacity. The fan speed and the flow rate are directly related and therefore are interchangeable from the standpoint of the system controller. Therefore the rejection is maintained. Additionally, Wijaya discloses that the methodology shown in Fig. 5 controls the fan power1 based on the compressor power consumption so that the “…optimal cooling fan power may be determined through an iterative process” [paragraph 0030].

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a disembodied mathematical algorithms and formulas without significantly more. The claim(s) recite(s) “…algorithmic methodology to control said flow rate, and wherein said algorithm comprises…

    PNG
    media_image1.png
    275
    539
    media_image1.png
    Greyscale
…”
This judicial exception is not integrated into a practical application because the claims do not embody the algorithm in a physical control system or claim how the algorithm is used to manipulate a physical control system. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the balance of the subject matter does not make a contribution over the prior art (see rejection below).
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 4 and 12 require that the controller uses an “…algorithmic methodology to control said flow rate, and wherein said algorithm comprises…

                              
    PNG
    media_image1.png
    275
    539
    media_image1.png
    Greyscale
…”

	At best the equation provided in the claims and in paragraph 0060 of the specification state that the optimal airflow and/or the components operating parameters (OPs) [paragraph 0060 of the applicant’s specification]:
                                                                              
    PNG
    media_image2.png
    83
    103
    media_image2.png
    Greyscale

are equal to the sum of the energy consumption associated with at least one component “i”,

           
    PNG
    media_image3.png
    117
    477
    media_image3.png
    Greyscale

 where the energy consumption associated with each element is a function of the external air flow, time, number of passengers, flight segment and/or duration, and working operative point [paragraph 00068 of the applicant’s specification]. However, neither the claims nor the specification provide a formula demonstrating how Ei is functionally related to its associated independent variables and how (for example) the optimal external airflow,                         
                            
                                
                                    
                                        
                                            q
                                        
                                        ˙
                                    
                                
                                
                                    e
                                    x
                                    t
                                     
                                    a
                                    i
                                    r
                                     
                                    O
                                    P
                                    T
                                
                            
                        
                    , is computed from the energy consumption associated with the various components. Finally, an algorithm 2 neither the claims not the specification provide a set of instructions, but at best provide a single unresolvable formula. Therefore, since the specification provides no guidance or working examples on how the “algorithm” is supposed to be executed a person having ordinary skill in the art would not be able to make or use the invention without undue experimental burden.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 4 and 12 require that the controller uses an “…algorithmic methodology to control said flow rate, and wherein said algorithm comprises…

                              
    PNG
    media_image1.png
    275
    539
    media_image1.png
    Greyscale
…”
As explained above in conjunction with the 112(a) rejection presented above it is unclear how a person having ordinary skill in the art would resolve this formula. Additionally, it is unclear what the applicant means by “#PAX”, “s.t. cabin air quality constraints” or how “min” modifies the summation or the argument of the summation. For the purposes of examination the claims will be interpreted as requiring that the flow rate is controlled by an algorithm based in part on the energy consumption associated with a component at a given operating condition.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenne et. al (US 2016/0291656 A1).
With respect to claims 1 and 10-11 Jenne discloses an environment control system (ECS) for controlling an environment in a vehicle3, said system comprising at least one energy consuming component [reference characters 105, 110, 120, 130 in Fig. 5], means for drawing external air into the environment [reference character 152 in Fig. 5] and a controller, wherein said controller is configured to control the flow rate of the external air being drawn into the environment based on the energy consumption of said at least one energy consuming component [see flowchart below adapted from Fig. 5 of Jeanne]. Jenne further discloses calculating an optimal air flow rate for said external air being drawn into said environment based on a change in said energy consumption of said at least one energy consuming component [see pathway below and response to arguments].

    PNG
    media_image4.png
    451
    592
    media_image4.png
    Greyscale


	With respect to claim 3 Jenne discloses that controller is further configured to alter operating conditions for said at least one energy consuming component based on a change in said energy consumption of said at least one energy consuming component and/or a change in said flow rate [note that the power controller, reference character 170 in Fig. 5 can decrease the power allocated to a subsystem if the power consumed exceeds a predetermined threshold, see Fig. 5 and paragraph 0073].
	With respect to claims 4 and 12 Jenne discloses that the flow rate is controlled by an algorithm based in part on the energy consumption associated with a component at a given operating condition [see the pathway associated with Fig. 5 annotated above].
	With respect to claims 5 and 13 Jenne discloses that said controller is configured to calculate said air flow rate by further taking into account a working operative point [the power policy threshold, see Fig. 5 and paragraph 0073].
	With respect to claim 7 Jenne does not explicitly disclose that the energy consumption of at least one energy consuming component is affected by a change in said flow rate. However, the resistivity of a conductor is dependent on the temperature of the conductor, the direction of the relationship depends on the type of conductor. However, any change in resistance will result in a change in the energy consumption of the component since the dissipated power is proportional to the resistance                        
                             
                            
                                
                                    P
                                    =
                                     
                                    
                                        
                                            I
                                        
                                        
                                            2
                                        
                                    
                                    R
                                
                            
                        
                     and therefore the dissipated power will be proportional to the temperature and likewise the air flow rate.

Claim(s) 1, 6, 8-9, 10 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wijaya et. al (US 2010/0286830 A1).
With respect to claims 1 and 10 Wijaya discloses an environment control system (ECS) for controlling an environment in a vehicle, said system comprising at least one energy consuming component [see reference character 102 in Fig. 6, compressor, cooling fan, etc.], means for drawing external air into the environment [reference character 32 in Fig. 1] and a controller [reference character 52 in Fig. 1], wherein said controller is configured to control the flow rate of the external air being drawn into the environment based on the energy consumption of said at least one energy consuming component [see Fig. 5]. Wijaya further discloses calculating an optimal air flow rate for said external air being drawn into said environment based on a change in said energy consumption of said at least one energy consuming component [see Fig. 5 and response to arguments].
With respect to claim 6 Wijaya discloses at least one air quality sensor [reference character 72 in Fig. 3, where discharge air temperature is interpreted as a component of air quality] and wherein said controller is further configured to calculate an optimal air flow rate based on a cabin air quality level that has been measured by said at least one air quality sensor [see Fig. 5].
With respect to claims 8 and 14 Wijaya discloses that said at least one energy consuming component comprises an electric compressor [reference character 37 in Fig. 2 and paragraph 0027].
With respect to claim 9 Wijaya discloses that the controller is configured to control and/or calculate said air flow rate based at a given vehicle operating condition or plurality of vehicle operating conditions [see reference character 104 in Fig. 5].
	With respect to claim 15 Wijaya discloses calculating via said controller an optimal air flow rate based on an energy consumption of said at least one energy consuming component at a given vehicle operating condition or given vehicle operating conditions [see reference character 104 in Fig. 5].

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wijaya discloses that fan power and fan speed are interchangeable [paragraph 0029] as stated in connection with Jeene fan speed and flow rate are also interchangeable.
        2 Weisstein, Eric W. "Algorithm." From MathWorld--A Wolfram Web Resource. https://mathworld.wolfram.com/Algorithm.html
        3 “for controlling an environment in a vehicle” is interpreted as intended use, where the prior art need only be capable of meeting the required limitation. In this case the algorithm used by Jeanne could be used in any fan ventilated space.